IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43982

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 783
                                                )
       Plaintiff-Respondent,                    )    Filed: November 21, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
NICOLE MICHELLE SCIANDRA,                       )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge. Hon. Roger Harris,
       Magistrate.

       Order of the district court, on intermediate appeal from the magistrate, affirming
       judgment of conviction for driving under the influence, resisting or obstructing
       officers, and possession of an open container, affirmed.

       C. Ira Dillman, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

MELANSON, Chief Judge
       Nicole Michelle Sciandra appeals from the district court’s order, on intermediate appeal
from the magistrate, affirming Sciandra’s judgment of conviction for driving under the influence
(DUI), resisting or obstructing officers, and possession of an open container. For the reasons set
forth below, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
       By uniform citation, Sciandra was charged with DUI, I.C. § 18-8004; resisting or
obstructing officers, I.C. § 18-705; and possession of an open container, I.C. § 23-505(2).
Following Sciandra’s arraignment, she demanded the State submit a sworn written complaint,


                                                1
which the State did two days before the case was set for trial. The same day, Sciandra filed a
motion to strike the complaint on the basis that it failed to allege a factual basis for the charges.
During the trial, Sciandra sought a ruling permitting her to introduce evidence which was, by her
own admission, precluded by State v. Tomlinson, 159 Idaho 112, 357 P.3d 238 (Ct. App. 2015).1
The magistrate permitted Sciandra to make an offer of proof but ultimately ruled that the
evidence was inadmissible. A jury found Sciandra guilty of all charges. She appealed to the
district court, challenging the magistrate’s denial of her motion to strike the complaint and
arguing the magistrate erred by precluding Sciandra’s evidence pursuant to prior appellate
precedent. The district court affirmed the magistrate. Sciandra again appeals.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,
224 P.3d 480, 482 (2009). If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the decision of the district court.
Id.




1
        In Tomlinson, this Court, applying Elias-Cruz v. Idaho Dep’t of Transp., 153 Idaho 200,
280 P.3d 703 (2012), held that a per se violation of I.C. § 18-8004 may be shown by test results
from an approved and properly administered test of blood, breath, or urine. Therefore, as long as
the testing is approved and properly administered, other evidence (such as a purported margin of
error or uncertainty in the test results) is irrelevant.

                                                 2
                                                  III.
                                             ANALYSIS
A.     Sufficiency of the Charging Document
       On appeal, Sciandra contends that the magistrate lacked jurisdiction over her case
because an appropriate complaint was never tendered. In support, Sciandra argues that the
complaint did not allege specific facts and therefore prejudiced her.
       Whether a court lacks jurisdiction is a question of law, over which this Court exercises
free review. State v. Jones, 140 Idaho 755, 757, 101 P.3d 699, 701 (2004). In a criminal case,
the filing of a charging document alleging that an offense was committed within the state of
Idaho confers subject matter jurisdiction. Id. at 757-58, 101 P.3d at 701-02. Because the
charging document provides subject matter jurisdiction to the district court, the district court’s
jurisdictional power depends on the charging document being legally sufficient to survive
challenge.   Id. at 758, 101 P.3d at 702.        Whether a charging document conforms to the
requirements of law and is legally sufficient is also a question of law subject to free review. Id.
       In this case, the State filed a uniform citation to charge Sciandra with three
misdemeanors. Idaho Criminal Rule 3.1 allows any misdemeanor to be charged and prosecuted
by a uniform citation. However, Idaho Misdemeanor Criminal Rule 3(d) allows a criminal
defendant to demand a sworn complaint in place of a uniform citation. Although the State did
not provide a sworn complaint until two days before trial, the court may permit amendment at
any time before the prosecution rests. I.M.C.R. 3(d). Thus, the State complied with the rules
and there was no deficiency unless the complaint was legally insufficient.2
       To be legally sufficient, a charging document must impart subject matter jurisdiction and
satisfy due process. Jones, 140 Idaho at 758, 101 P.3d at 702. To confer jurisdiction upon the
district court, a charging document must allege that the defendant committed a criminal offense
within the state of Idaho. State v. Severson, 147 Idaho 694, 708, 215 P.3d 414, 428 (2009). The
uniform citation in this case alleged that Sciandra committed the offenses of DUI, resisting or


2
       While the State tendered a sworn complaint within the time provided in the rules, we
agree with the magistrate and the district court that it is troubling for the State to delay the filing.
The district court suggested the magistrate consider a filing cut off--such as at the time of the
second pretrial--to avoid problems. We think this was a sound suggestion.

                                                   3
obstructing officers, and possession of an open container in the state of Idaho. Thus, the uniform
citation was sufficient to impart jurisdiction upon the magistrate. Sciandra argues that once she
demanded a sworn complaint, the magistrate lacked jurisdiction until that sworn complaint was
filed. However, Sciandra cites no authority to advance the proposition that requesting a sworn
complaint revoked the jurisdiction imparted by the original charging document. A party waives
an issue on appeal if either authority or argument is lacking. State v. Zichko, 129 Idaho 259, 263,
923 P.2d 966, 970 (1996).
       Sciandra further argues that the complaint was inadequate because it did not specify what
conduct she would need to address at trial. Whether a charging document satisfies due process is
a separate analysis from the jurisdictional analysis. State v. Murray, 143 Idaho 532, 536, 148
P.3d 1278, 1282 (Ct. App. 2006). To satisfy due process, a charging document must allege
specific facts to enable the defendant to prepare an adequate defense and prove a res judicata
effect. State v. Griffith, 97 Idaho 52, 55-56, 539 P.2d 604, 607-08 (1975). The complaint may
be phrased generally in the words of the statute or ordinance. Id.
       In this case, the complaint alleged that on or about March 6, 2015, Sciandra: (1) drove a
motor vehicle upon a highway, street, or bridge or upon public or private property open to the
public while having an alcohol concentration of (0.08) or more as shown by an analysis of her
blood, in violation of I.C. § 18-8004; (2) willfully resisted, delayed, or obstructed a public officer
in the discharge or attempt to discharge a duty of his or her office, in violation of I.C. § 18-705;
and (3) was in possession of an open container of beer while the vehicle was on a public highway
in violation of I.C. § 23-505. Although the complaint could have alleged more specific facts, it
sufficiently alleged the time, place, and person at issue and the words of the statutes under which
Sciandra was charged. Thus, the complaint was sufficient so long as it enabled Sciandra to
prepare an adequate defense and prove a res judicata effect. A review of the record establishes
that Sciandra was apprised of the factual allegations underlying the State’s charges against her.
Moreover, the manner of Sciandra’s defense shows that she and her counsel were aware of the
facts upon which the charges were based. Accordingly, the complaint satisfied due process.
Because the complaint imparted subject matter jurisdiction and satisfied due process, it was
legally sufficient. Thus, the district court did not err in affirming the magistrate’s denial of
Sciandra’s motion to strike.


                                                  4
B.     Application of Precedent
       On appeal, Sciandra challenges the magistrate’s application of Tomlinson, 159 Idaho 112,
358 P.3d 238 to preclude Sciandra from introducing evidence that she was not under the
influence at the time she was driving. Sciandra argues that Tomlinson should be overturned on
the basis that it unconstitutionally relied upon the holding in Elias-Cruz, 153 Idaho 200, 280 P.2d
703. Specifically, Sciandra contends that, because Elias-Cruz was a civil case, its holding cannot
be applied in a criminal case. However, the holding in Elias-Cruz--that general challenges to the
reliability and accuracy of approved intoxication testing methods are irrelevant--does not vary
with the burden of proof. Indeed, the Idaho Supreme Court recently applied the holding in
Elias-Cruz to a criminal case in State v. Jones, 160 Idaho 449, 375 P.3d 279 (2016). Stare
decisis requires that this Court follow controlling precedent unless that precedent is manifestly
wrong, has proven over time to be unjust or unwise, or overruling that precedent is necessary to
vindicate plain, obvious principles of law and remedy continued justice. State v. Owens, 158
Idaho 1, 4-5, 343 P.3d 30, 33-34 (2015). None of Sciandra’s claims rise to the level of
overturning precedent. Thus, Sciandra’s claim that Tomlinson unconstitutionally applied the
Elias-Cruz holding fails.
                                               IV.
                                        CONCLUSION
       Sciandra has failed to show the district court erred in affirming the magistrate’s order
denying Sciandra’s motion to strike the complaint. Likewise, Sciandra has failed to show that
Tomlinson’s application of the holding in Elias-Cruz was error. Accordingly, we affirm the
district court’s order affirming Sciandra’s judgment of conviction for DUI, resisting or
obstructing officers, and possession of an open container.
       Judge GUTIERREZ and Judge HUSKEY, CONCUR.




                                                5